Prospectus supplement dated August 29, 2007 (to prospectus dated April 9, 2007) $949,303,257 Notional Amount RALI Series 2006-QS18 Trust Issuing Entity Residential Accredit Loans, Inc. Depositor Residential Funding Company, LLC Master Servicer and Sponsor Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QS18 The trust holds a pool of one- to four-family residential first lien mortgage loans divided into two loan groups. The trust issued the Class I-A-V Certificates and Class II-A-V Certificates that are offered under this prospectus supplement on December 28, 2006, as more fully described in the table on pages S-8 and S-9 of this prospectus supplement. Credit enhancement for these certificates will be provided by additional classes of subordinated certificates which are not offered hereby. Purchasers of the offered certificates will receive distributions on the 25th of each month or, if the 25th is not a business day, on the next business day, beginning September 25, 2007. You should consider carefully the risk factors beginning on page S-19 in this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the offered certificates or determined that this prospectus supplement or the prospectus is accurate or complete.Any representation to the contrary is a criminal offense. The Attorney General of the State of New York has not passed on or endorsed the merits of this offering.Any representation to the contrary is unlawful. The certificates represent interests only in the trust, as the issuing entity, and do not represent interests in or obligations of Residential Accredit Loans, Inc., as the depositor, Residential Funding Company, LLC, as the sponsor, or any of their affiliates. Bear, Stearns & Co. Inc. will purchase the Class I-A-V Certificates and Class II-A-V Certificates from the depositor.The Class I-A-V Certificates and Class II-A-V Certificates are offered by the issuing entity through Bear, Stearns & Co. Inc. to prospective purchasers from time to time in negotiated transactions at varying prices to be determined at the time of sale.The net proceeds to the depositor from the sale of the offered certificates will be approximately 0.68% of the notional amount of the offered certificates, before deducting expenses. Bear, Stearns & Co. Inc. Underwriter Important notice about information presented in thisprospectus supplement and the prospectus We provide information to you about the offered certificates in two separate documents that provide progressively more detail: · the accompanying prospectus, which provides general information, some of which may not apply to your series of certificates; and · this prospectus supplement, which describes the specific terms of your series of certificates. The depositor’s principal offices are located at 8400 Normandale Lake Boulevard, Suite 250, Minneapolis, Minnesota 55437 and its telephone number is (952) 857-7000. European Economic Area In relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (each, a Relevant Member State), the Underwriter has represented and agreed that with effect from and including the date on which the Prospectus Directive is implemented in that Relevant Member State (the Relevant Implementation Date) it has not made and will not make an offer of certificates to the public in that Relevant Member State prior to the publication of a prospectus in relation to the certificates which has been approved by the competent authority in that Relevant Member State or, where appropriate, approved in another Relevant Member State and notified to the competent authority in that Relevant Member State, all in accordance with the Prospectus Directive, except that it may, with effect from and including the Relevant Implementation Date, make an offer of certificates to the public in that Relevant Member State at any time: (i) to legal entities which are authorised or regulated to operate in the financial markets or, if not so authorised or regulated, whose corporate purpose is solely to invest in securities; (ii) to any legal entity which has two or more of (1) an average of at least 250 employees during the last financial year; (2) a total balance sheet of more than €43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in its last annual or consolidated accounts; or (iii) in any other circumstances which do not require the publication by the Issuer of a prospectus pursuant to Article 3 of the Prospectus Directive. For the purposes of this provision, the expression an “offer of certificates to the public” in relation to any certificates in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the certificates to be offered so as to enable an investor to decide to purchase or subscribe the certificates, as the same may be varied in that Member State by any measure implementing the Prospectus Directive in that Member State and the expression Prospectus Directive means Directive 2003/71/EC and includes any relevant implementing measure in each Relevant Member State. United Kingdom The Underwriter has represented and agreed that: (iv) it has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of the FSMA) received by it in connection with the issue or sale of the certificatesin circumstances in which Section 21(1) of the FSMA does not apply to the Issuer; and (v) it has complied and will comply with all applicable provisions of the FSMA with respect to anything done by it in relation to the certificates in, from or otherwise involving the United Kingdom. TABLE OF CONTENTS Page SUMMARY S-5 RISK FACTORS S-19 Risk of Loss S-19 Risks Relating to Primary Mortgage Insurers S-23 Limited Obligations S-24 Liquidity Risks S-24 Bankruptcy Risks S-24 Special Yield and Prepayment Considerations S-25 ISSUING ENTITY S-29 SPONSOR AND MASTER SERVICER S-29 AFFILIATIONS AMONG TRANSACTION PARTIES S-36 DESCRIPTION OF THE MORTGAGE POOL S-37 General S-37 Mortgage Pool Characteristics S-38 Sharia Mortgage Loans S-41 Balloon Loans S-42 Static Pool Information S-42 Primary Mortgage Insurance and Standard Hazard Insurance S-43 The Program S-44 Underwriting Standards S-46 Automated Valuation Models S-46 Originators S-46 Additional Information S-47 DESCRIPTION OF CERTIFICATES S-48 General S-48 Glossary of Terms S-51 Interest Distributions S-62 Principal Distributions on the Class I-A-V and Class II-A-V Certificates S-65 Allocation of Losses; Subordination S-65 Advances S-70 CERTAIN YIELD AND PREPAYMENT CONSIDERATIONS S-71 General S-71 Prepayment Considerations S-71 Mortgage Loans with Interest Only Periods S-73 Realized Losses and Interest Shortfalls S-73 Pass-Through Rates S-74 Purchase Price S-75 Assumed Final Distribution Date S-75 Class I-A-V and Class II-A-V Yield Considerations S-75 POOLING AND SERVICING AGREEMENT S-80 General S-80 Custodial Arrangements S-80 The Master Servicer and Subservicers S-81 Additional Subservicers S-85 Servicing and Other Compensation and Payment of Expenses S-87 Reports to Certificateholders S-88 Voting Rights S-88 Termination S-89 The Trustee S-90 LEGAL PROCEEDINGS S-91 MATERIAL FEDERAL INCOME TAX CONSEQUENCES S-92 Penalty Protection S-94 METHOD OF DISTRIBUTION S-94 ADDITIONAL INFORMATION S-95 USE OF PROCEEDS S-95 LEGAL OPINIONS S-95 Ratings S-96 Legal Investment S-97 ERISA Considerations S-97 Annex I I-1 SUMMARY The following summary provides a brief description of material aspects of this offering, and does not contain all of the information that you should consider in making your investment decision.To understand all of the terms of the offered certificates, you should read carefully this entire document and the prospectus. Issuing entity RALI Series 2006-QS18 Trust. Title of securities Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QS18. Depositor Residential Accredit Loans, Inc., an affiliate of Residential Funding Company, LLC. Master servicer and sponsor Residential Funding Company, LLC. Subservicers Homecomings Financial, LLC, a wholly-owned subsidiary of Residential Funding Company, LLC, will subservice approximately 43.6% by principal amount of the group I loans as of the reference date.GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC, will subservice approximately 7.2% by principal amount of the group I loans as of the reference date.National City Mortgage Corporation will subservice approximately 17.6% by principal amount of the group I loans as of the reference date.SunTrust Mortgage, Inc. will subservice approximately 16.1% by principal amount of the group I loans as of the reference date. Homecomings Financial, LLC, a wholly-owned subsidiary of Residential Funding Company, LLC, will subservice approximately 62.9% by principal amount of the group II loans as of the reference date.GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC, will subservice approximately 4.5% by principal amount of the group II loans. National City Mortgage Company will subservice approximately 12.5% by principal amount of the group II loans as of the reference date. Trustee Deutsche Bank Trust Company Americas. Yield Maintenance Agreement Provider Bank of America, N.A. Originators Approximately 29.9%, 4.6%, 17.6% and 16.1% by principal amount of the group I loans as of the reference date were originated by Homecomings Financial, LLC, a wholly-owned subsidiary of Residential Funding Company, LLC, GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC, National City Mortgage Company and SunTrust Mortgage, Inc., respectively. Approximately 42.9%, 3.4% and 12.5% by principal amount of the group II loans as of the reference date were originated by Homecomings Financial, LLC, a wholly-owned subsidiary of Residential Funding Company, LLC, GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC and National City Mortgage Company, respectively. Mortgage pool 4,293 fixed rate mortgage loans with an aggregate principal balance of approximately $950,288,943 as of the reference date, secured by first liens on one- to four-family residential properties or interests in shares issued by a cooperative apartment corporation and the related proprietary lease. Reference date August 1, 2007. Cut-off date December 1, 2006. Closing date On or about August 30, 2007. Issuance date December 28, 2006. Distribution dates September 25, 2007 and thereafter on the 25th of each month or, if the 25th is not a business day, on the next business day. Assumed final distribution date January 25, 2037.The actual final distribution date could be substantially earlier. See “Certain Yield and Prepayment Considerations” in this prospectus supplement. Form of the offered certificates Book-entry. See “Description of the Certificates—Book-Entry Registration of Certain of the Offered Certificates” in this prospectus supplement. Minimum denominations of the offered certificates $2,000,000 notional amount. Legal investment The Class I-A-V Certificates and Class II-A-V Certificates are “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984, or SMMEA. See “Legal Investment” in this prospectus supplement and “Legal Investment Matters” in the prospectus. ERISA Considerations Subject to the considerations described in this prospectus supplement, the Class I-A-V Certificates and Class II-A-V Certificates are expected to be considered eligible for purchase by persons investing assets of employee benefit plans or individual retirement accounts. See “ERISA Considerations” in this prospectus supplement and the prospectus. Offered Certificates Class Principal Balance After Giving Effect to Distributions on the August 25, 2007 Distribution Date Pass-Through Rate Rating as of August 28, 2007 (Fitch/Moody’s/ S&P) (1) Designation Class A Senior Certificates: I-A-V $ 0 Variable Rate AAA/Aaa/AAA Senior/Interest Only/Variable Rate II-A-V $ 0 Variable Rate AAA/Aaa/AAA Senior/Interest Only/Variable Rate Non-Offered Certificates (2) Class A Senior Certificates: I-A-1 $ 88,762,162 Adjustable Rate AAA/Aaa/AAA Senior/Super Senior/Floater/Adjustable Rate I-A-2 $ 0 Adjustable Rate AAA/Aaa/AAA Senior/Interest Only/Inverse Floater/Adjustable Rate I-A-3 $ 102,913,164 6.25% AAA/Aaa/AAA Senior/Super Senior/Fixed Rate I-A-4 $ 19,472,600 6.25% AAA/Aaa/AAA Senior/Super Senior/Lockout/Fixed Rate I-A-5 $ 14,476,400 6.25% AAA/Aa1/AAA Senior/Senior Support/Lockout/Fixed Rate I-A-6 $ 47,995,166 6.00% AAA/Aaa/AAA Senior/Fixed Rate I-A-7 $ 0 6.50% AAA/Aaa/AAA Senior/Interest Only/Fixed Rate II-A-1 $ 510,558,580 Adjustable Rate AAA/Aaa/AAA Senior/Super Senior/Floater/Adjustable Rate II-A-2 $ 0 Adjustable Rate AAA/Aaa/AAA Senior/Interest Only/Inverse Floater/Adjustable Rate II-A-3 $ 3,051,555 0.00% AAA/Aaa/AAA Senior/Principal Only/Fixed Rate II-A-4 $ 37,015,538 Adjustable Rate AAA/Aa1/AAA Senior/Senior Support/Floater/Adjustable Rate II-A-5 $ 42,721,782 Adjustable Rate AAA/Aaa/AAA Senior/Floater/Adjustable Rate II-A-6 $ 0 Adjustable Rate AAA/Aaa/AAA Senior/Interest Only/Inverse Floater/Adjustable Rate III-A-1 $ 67,096,108 5.75% AAA/NA/AAA Senior/Super Senior/Fixed Rate III-A-2 $ 5,234,322 5.75% AAA/NA/AAA Senior/Senior Support/Fixed Rate III-A-3 $ 17,919,317 5.75% AAA/NA/AAA Senior/Super Senior/Fixed Rate I-A-P $ 189,027 0.00% AAA/Aaa/AAA Senior/Principal Only I-A-V $ 0 Variable Rate AAA/Aaa/AAA Senior/Interest Only/Variable Rate II-A-P $ 4,443,225 0.00% AAA/Aaa/AAA Senior/Principal Only II-A-V $ 0 Variable Rate AAA/Aaa/AAA Senior/Interest Only/Variable Rate III-A-P $ 334,491 0.00% AAA/NA/AAA Senior/Principal Only III-A-V $ 0 Variable Rate AAA/NA/AAA Senior/Interest Only/Variable Rate Total Class A Certificates: $ 962,142,437 Class R Senior Certificates: R-I $ 0 6.25% AAA/Aaa/AAA Senior/Residual/Fixed Rate R-II $ 0 5.75% AAA/NA/AAA Senior/Residual/Fixed Rate R-III $ 0 5.75% AAA/NA/AAA Senior/Residual/Fixed Rate R-IV $ 0 5.75% AAA/NA/AAA Senior/Residual/Fixed Rate Total senior certificates: $ 962,142,437 Class M Certificates: I-M-1 $ 37,559,537 Variable Rate AA/NA/NA Mezzanine/Fixed Rate I-M-2 $ 13,413,793 Variable Rate A/NA/NA Mezzanine/Fixed Rate I-M-3 $ 10,194,526 Variable Rate BBB/NA/NA Mezzanine/Fixed Rate II-M-1 $ 1,823,046 5.75% AA/NA/NA Mezzanine/Fixed Rate II-M-2 $ 405,089 5.75% A/NA/NA Mezzanine/Fixed Rate II-M-3 $ 303,743 5.75% BBB/NA/NA Mezzanine/Fixed Rate Total Class M Certificates: $ 63,699,734 Class B Certificates: I-B-1 $ 6,438,632 Variable Rate BB/NA/NA Subordinate/Fixed Rate I-B-2 $ 4,828,949 Variable Rate C DR5(3)/NA/NA Subordinate/Fixed Rate I-B-3 $ 5,309,613 Variable Rate NA/NA/NA Subordinate/Fixed Rate II-B-1 $ 202,495 5.75% BB/NA/NA Subordinate/Fixed Rate II-B-2 $ 151,969 5.75% C DR5(3)/NA/NA Subordinate/Fixed Rate II-B-3 $ 151,892 5.75% NA/NA/NA Subordinate/Fixed Rate Total Class B Certificates: $ 17,083,550 Total offered and non-offered certificates: $ 1,042,925,721 (1) See “Ratings” in this prospectus supplement. (2) The information presented for non-offered certificates is provided solely to assist your understanding of the offered certificates. (3)
